898 F.2d 147Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael PRICE-BEY, Petitioner-Appellant,v.Douglas STEMPSON, Respondent-Appellee.
No. 89-7672.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  March 6, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 88-322-PN)
Michael Price-Bey, appellant pro se.
John Joseph Curran, Jr., Attorney General, Norman L. Smith, Assistant Attorney General, for appellee.
D.Md.
DISMISSED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Price-Bey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that the district court properly dismissed the petition without prejudice because Price-Bey has not exhausted state post-conviction remedies on his claims.  Md.Ann.Code art. 27, Sec. 645A.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.